Title: From George Washington to Wills Clift, 21 August 1782
From: Washington, George
To: Clift, Wills


                  
                     Sir
                     Head Quarters Newburg 21st Augt 1782
                  
                  You will be pleased to furnish the Bearer Mr Richard Wells who has permission to go into New York with a Flag, to the enemy’s advanced Water Guard—And upon his return you will receive him with whatever he may bring with him and send him up to Head Quarters in one of Captain Prays Boats—You will deliver this to the officer who releives you, that he may be prepared to give Mr Wells the proper reception.  I am Sir yr most obt Servt.
                  
               